                                                                           rll fl ; ~,   r ,, -      :. · ; . ~ r· :1      ;-,           :~ ., i- '
                                                                            !f;i ;,>.    i, ·.   '   '     '•.J   :-   •


                                                                           ~ iiuL,.~~~                    ,J

                                                                       r.==:=:~======::,
                                                                       1
                                                                        l'SDC-SDNY
                                                                      1    DOCUMENT
                                 THOMAS F. X. DUNN                    I ELECTRONICALLY FILED
                                 ATTORNEY AT LAW                      : DOC#:
                                     225 Broadway                    ·-~- n ' n: r----11-,r-o-:'-I:}-:::-r-./?--7 1-ci- ,
                                                                                                                         1
                                                                                                                                 -r--1


                                       Suite 1515
                                                                           ··- - - - - - - - - · - - - - - - - - -                         .JI
                               New York, New York 10007
                                   Tel: 212-941-9940
                                   Fax: 212-693-0090
                               Thomasdunnlaw@aol.com

ByECF                                                            December 23, 2019

Honorable Ronnie Abrams                                 Application granted. The sentence is
United States District Judge                            adjourned to February 21, 2020 at 10:00 a.m.
500 Pearl Street
New York, New York 10007                                SO ORDERED.

       Re: United States v. Tomas Guillen,
              18 Cr. 640 (RA)
                                                           -1/~·------=----:=:-~---·····--·
                                                           /,,
                                                        r/,";';:/i1c l'\bnlfflS
                                                        t Jnited Sta11.'.'s J )istrict Judgi..:

Dear Judge Abrams:                                       December 27, 2019

        I write to request an adjournment of the sentence of my client, Tomas Guillen,
scheduled for January 10th . I make this request because I need additional time to file my
sentencing submission and obtain letters in support.

        I request an adjournment until the week of February 17th if any day that week is
convenient to the Court. Assistant U.S. Attorney Brett Kalikow advised he has no
objection concerning this application.

       Thank you for your consideration of this request.

                                                                 Respectfully yours,
                                                                       /s/
                                                                 Thomas F.X. Dunn
Cc: Brett Kalikow, Esq.
    Assistant U.S. Attorney
